Citation Nr: 1036565	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to January 
1950, from August 1950 to August 1951, and from April 1953 to 
July 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript of 
that hearing is associated with the claims files.

A motion to advance this case on the docket was granted by the 
Board in March 2008.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2009).  

In March 2008, the Board granted service connection for bilateral 
hearing loss disability and tinnitus, and remanded the heart and 
TDIU claims for additional development.  In December 2008, the 
Board remanded the claims for service connection for heart 
disability and for a TDIU for compliance with the prior remand.  
In March 2010, the originating agency granted service connection 
for a heart disability and continued to deny the claim for a 
TDIU.  In June 2010, the Board remanded the TDIU claim for 
further development.  The case has been returned to the Board for 
further appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities, which include a 
psychiatric disability rated as 70 percent disabling, render him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to a TDIU.  The record reflects 
that the Veteran has been provided adequate notice, to include 
notice with respect to the effective-date element of the claim.  
In addition, the evidence currently of record is sufficient to 
substantiate his claim.  Therefore, no further development is 
required before the Board decides this issue.

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2008).

A TDIU may be assigned if the schedular rating is less than total 
when it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, or 
as a result of two or more disabilities, provided that at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  38 
C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran is service-connected for PTSD, rated at 70 percent, 
tinnitus, rated at 10 percent, and for bilateral hearing loss and 
paroxysmal atrial tachycardia, each rated as noncompensably 
disabling.  The combined disability rating is 70 percent.  He 
accordingly meets the schedular criteria for a TDIU, and the 
Board's consideration thus turns to whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The Veteran has reported that he retired from the real estate 
business in 1994.  He has a high school and partial college 
education.  He reports difficulty interacting with people due to 
his PTSD as well as problems with exertion and endurance during 
daily activities due to his heart disability.  

VA treatment notes dated from the date of claim in July 2005 to 
the present show that the Veteran had been evaluated for chest 
pains and related heart symptoms.  He was diagnosed with cardiac 
dysrhythmia and related problems by his private doctor as 
reflected in a January 2008 report.   

The Veteran testified before the undersigned in January 2008.  He 
indicated that he could not perform work like activities for a 
sustained period due to the combination of his PTSD and heart 
problems.  He stated that he had problems around others due to 
PTSD and that he had to take it easy because of his heart 
problems.  He had to wear a heart monitor and could not partake 
in exertional activity.  PTSD resulted in increased stress 
outside the home, and this aggravated his heart disability.

A report of VA cardiac examination in July 2008 reflects the 
Veteran's complaints that he had chest sensations one to six 
times per week, lasting 30 minutes to several hours.  He had been 
hospitalized in the past with atrial fibrillation.  The 
examiner's opinion was that the heart problems did not preclude 
employment for this Veteran.  The Veteran reported that he was 
working on writing a book about his unit in Vietnam.  He was 
reportedly living independently and performing all daily 
activities.  

VA treatment records reflect that the Veteran sought emergency 
treatment for chest pains in March 2009.  He was discharged 
following a full work up with the assessment of self-limiting 
chest pain-likely associated with episode of PAT.  

The Veteran had a VA PTSD examination in June 2010, performed by 
a psychologist who reviewed the claims files in conjunction with 
the examination.  This examiner also examined the Veteran in 
January 2005.  In the June 2010 report, the examiner opined that 
PTSD was not sufficient by itself to preclude the Veteran from 
obtaining and maintaining substantially gainful employment 
consistent with his education and background.  The examiner did 
note that PTSD caused limited social functioning outside the 
home.  The Veteran reported that the PTSD caused poor sleep, 
fatigue, intrusive thoughts, irritability and nightmares.  The 
current medications were listed as finasteride, terazosin, 
simvastatin, metaprolol and ezetimibe.  The Veteran was 
reportedly married to his third wife.  He spends his day working 
around the house as his wife tried to keep him busy.  He engages 
in social activities with his wife and grandchild but not with 
anyone outside the immediate family.

On review of the evidence above the Board finds the evidence 
shows the Veteran's service-connected PTSD and service-connected 
heart disease render him unemployable.  His testimony as to the 
difficulties produced by the combination of these two 
disabilities is credible.  While neither disability alone is 
sufficient to render the Veteran unemployable, the Board finds 
that the combination of the two disabilities realistically 
precludes him from substantially gainful employment.  
Accordingly, the criteria for a TDIU are met.


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


